DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Newell (US 20160286767 A1).
 	For claim 1, Newell discloses a shellfish aquaculture apparatus, comprising: 
a base comprising two spaced tubes (30,31,34), wherein each tube has a first end (end where ref. 38 is located) and a second end (can be any other end that is not the first end, for example, fig. 6, end where refs. 42,48 are located), 

an exhaust port (any one of 42,42A,42B,48,48a,48b) positioned at the second end of each tube for displacing air from the tubes, wherein each tube has a top side (top is the top area of the tube, for example, where ref. 38 is located) and a bottom side (any side that is bottom or below the top side), wherein each supply line is secured to the top side of each tube (supply hose or line is secured to valve 38 which is located on the top side as shown in fig. 5) and wherein each exhaust port is positioned on the bottom side of each tube (the exhaust port, which is any one of 42,42A,42B,48,48a,48b, is located below the top side where ref. 38 is located as shown in figs. 5-6; also, para. 0027 stated that the air supply hose or line is above the top side because it connects to the manifold 37 shown in fig. 10, thus, this indicate that the supply line is secured to the top of the tube), wherein the supply line of each tube is in fluid communication with the exhaust port of the respective tube to which the supply line is secured (air is supplied inside the tube and exhausted from the tube, the air is the fluid communication for all parts from the supply line to the tube and exit out of the exhaust port), and
a support structure (10; see also para. 0039 for other features of the support structure) rigidly connecting the tubes.  
	For claim 2, Newell discloses a compressed air source (para. 0027,0031,0033, 0034) configured to supply air to the tubes via each of the supply lines.  
	For claim 3, Newell discloses a manifold (37) configured to control a flow of air from the air source.  
.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Newell (as above).
 	For claim 4, Newell teaches wherein each tube has a top side (fig. 5, in the area of ref. 38) and a bottom side (fig. 5, in the area of ref. 39), wherein each supply line is secured to the top side of each tube (para. 0027, supply line can be connected to valve 38). However, Newell silent about wherein each exhaust port is positioned on the bottom side of each tube. It would have been obvious to one having ordinary skill in the 
	For claim 5, Newell teaches wherein a vent hole (42,42a,42b) is positioned on the top side of each tube at the second end of each tube, wherein the apparatus further comprises a removable plug (refs. 42,42a,4b are one way outlet valves, which the valves are plugs to allow air to exit but not enter) configured to plug each vent hole.
	For claim 6, Newell teaches wherein the support structure comprises two spaced beams (20) each rigidly connected to each of the tubes, wherein the first beam is positioned a first distance from the first end of the tube and the second beam is positioned a second distance from the second end of the tube (see fig. 1); wherein the first distance is the same as the second distance. However, Newell is silent about wherein the first distance is longer than the second distance. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first distance is longer than the second distance, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Newell (as above) in view of Nimmo (US 3179960 A).
 	For claim 7, Newell is silent about a vertical pole rigidly secured to and extending upwardly from the support structure.  
	Nimmo teaches a pontoon apparatus that is in the same field of endeavor of floating structure as Newell, the pontoon apparatus comprising a vertical pole (19) 
 	For claim 8, Newell as modified by Nimmo is silent about a fastening element having a hole sized to receive the vertical pole therethrough, wherein the fastening element is configured to fasten to the support structure.  In addition to the above, Nimmo further teaches a fastening element (13c,14c) having a hole (col. 1, line 57, the openings receiving the supports 19) sized to receive the vertical pole therethrough, wherein the fastening element is configured to fasten to the support structure.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a fastening element having a hole as further taught by Nimmo in the apparatus of Newell as modified by Nimmo in order to further secure or anchor the vertical pole to the support structure. 
Claims 13-17,21 are rejected under 35 U.S.C. 103 as being unpatentable over Newell (as above) in view of Nimmo (as above) and Leslie et al. (US 20130186345 A1).
	For claim 13, the limitation has been explained in the above, thus, please see above. Not explained are: a support element positioned between the beams, wherein the support element is rigidly connected to each of the tubes and has at least one recessed holeApplicantAngelo DePaolaAttorney Docket No. 338.5-100Page4 of 5 therein; the vertical pole rigidly secured to and extending upwardly from the support element, wherein the at least one hole in the support element is sized to 
	The combination of Newell as modified by Nimmo further teaches a support element (any one of the member 20 of Newell that are not considered for the beams can be considered as a support element) positioned between the beams, wherein the support element is rigidly connected to each of the tubes and has at least one recessed holeApplicantAngelo DePaolaAttorney Docket No. 338.5-100Page4 of 5 therein (the holes are as modified with Nimmo for the poles to be inserted therein); the vertical pole rigidly secured to and extending upwardly from the support element (as modified with Nimmo to include holes in members 20 of Newell so as to mount the pole of Nimmo), wherein the at least one hole in the support element is sized to receive the pole therein (as relied on from Nimmo); and wherein the fastening element is removably fastened to each of the beams and positioned above the support element with the pole extending through the hole in the fastening element (the poles will be above support elements and beams); wherein the support element is positioned perpendicularly to each of the tubes and the fastening element (ref. 20 as considered for the support element is perpendicular to the tubes as shown in fig. 1 of Newell; also, likewise, when combined with Nimmo’s fastening element as stated in the above, the support element will be perpendicular to the fastening element).

	For claim 14, the limitation has been explained in the above as taught by Newell as modified by Nimmo and Leslie et al., especially claim 2.
	For claim 15, Newell as modified by Nimmo and Leslie et al. further teaches a valve (para. 0027 of Newell) configured to control a flow of air from the air source.  
	For claim 16, the limitation has been explained in the above as taught by Newell as modified by Nimmo and Leslie et al., especially claim 3.
For claim 21, Newell as modified by Nimmo and Leslie et al. further teaches wherein each tube has a cylindrical shape (as shown in the figures of Newell), and wherein each exhaust port is positioned on the bottom side of each respective tube at a low point of the tube (the location of the exhaust port of Newell, which can be any one of 42,42A,42B,48,48a,48b, is at a low point relative to the topmost point on the tube).
Claims 10 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Newell (as above) in view of Saigo et al. (JP 2012207420 A).
For claim 10, Newell is silent about wherein each tube is subdivided into two chambers by a bulkhead having a relief port therethrough.
	Saigo et al. teach an aquaculture apparatus comprising tubes (2) that are subdivided into two chambers by a bulkhead (5) having a relief port (10,11) therethrough.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have each tube of Newell be subdivided into two chambers by a bulkhead having a relief port as taught by Saigo et al. in order to provide control “posture” for sinking and floating (see Saigo et al. translation).
	For claim 17, the limitation has been explained in the above claim 10, thus, please see above.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Newell (as above) in view of Leslie et al. (as above).
For claim 22, Newell is silent about a cage suitable for holding shellfish, wherein the cage is secured to a top side of the support structure.
Leslie et al. teach a shellfish aquaculture apparatus comprising a cage suitable for holding shellfish, wherein the cage is secured to a top side of the support structure (fig. 5A and para. 0035,0037,0051,0052). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include a cage suitable for holding shellfish as taught by Leslie et al. secured to a top side of the support structure of Newell in order to provide a container or cage to raise shellfish if the user wishes to place the container or cage on the apparatus. 


Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive. Applicant argued the following:
Because the supply line of each tube is in fluid communication with the exhaust port of the tube to which the supply line is secured, the use of an internal bladder within the tube is precluded. Newell utilizes internal bladders and thus the air supply lines of Newell are not in fluid communication with the water outlet valves (42). Instead, the bladders push water out of the outlet valves, not the air supplied via the supply line.

 	Within the scope of “comprising”, the examiner is considering the bladder 34 as part of the tube as indicated in the above rejection. The two spaced tubes are refs. 30, 31,34. Regardless of whether applicant does not have the bladder as in Newell, applicant failed to disclose preclusion of a bladder as originally filed. In addition, the elements or parts that make up the system are in either direct or indirect fluid communication with each other. Para. 0027 of Newell clearly states that the air supply lines are in fluid communication with the outlet valves because the air supply lines pump in air for the tubes and valves 42 can be used to release the air if there are too much air being supplied by the supply lines. Thus, they are in fluid communication with each other. Furthermore, fluid communication can be interpreted as the air supply line supplying air to the tubes and the air can exist through the valves, thus, the parts are all in fluid communication with each other. Moreover, valves 42 are not only for water communication but also air communication because Newell calls these valves air/water outlet valves (see para. 0027). Lastly, the examiner stated that the exhaust port can be 42,42A,42B,48,48a,48b and not just ref. 42. Refs. 48,48a,48b are merely holes in the conduit 44, thus, any air pumping in from the supply lines into the tube will be exhausted through these holes, hence, they are in fluid communication with the supply line. 
In addition, amended claim 1 recites that the exhaust ports are positioned on a bottom side of each tube at an end opposite the supply line to the tube. However, in Newell the outlet valves (42) are positioned on a top side of the pontoons, as indicated in Figures 5 and 6 of Newell. Because Newell utilizes internal bladders to push out the water inside the pontoons to float the device, the outlet valves can be located at any position of the pontoon because the air supplied to the pontoon via the air supply line cannot escape through the outlet valve. The air is held within the bladder.

	As stated in the above rejection, a top side is the top area of the tube (for example, where ref. 38 is located), and a bottom side is any side that is bottom or below the top side. The supply hose or line is secured to valve 38 which is located on the top side as shown in fig. 5, and the exhaust port, which is any one of 42,42A,42B,48,48a, 48b, is located below the top side where ref. 38 is located as shown in figs. 5-6. Also, para. 0027 stated that the air supply hose or line is above the top side because it connects to the manifold 37 shown in fig. 10, thus, this indicate that the supply line is secured to the top of the tube. Any elements that are below the topmost surface or where ref. 38 is located are considered to be on the bottom side. 
In Newell, neither the outlet valves (42) nor the inlet valve (39) is positioned at a low point of the pontoon.

 	As stated in the above rejection, the location of the exhaust port of Newell, which can be any one of 42,42A,42B,48,48a,48b, is at a low point relative to the topmost point on the tube. Inlet valve 39 was not considered as an exhaust port, thus, the argument is mooted. Any elements that are below the topmost surface or point are considered to be at a low point of the pontoon.
New dependent claim 22 additionally recites that the apparatus further comprises a cage suitable for holding shellfish and that the cage is secured to a top side of the support structure. Newell utilizes ropes (70) hanging downward from the device so that mussels can attach to the ropes (paragraph [0025] and
Figure 2) and does not disclose cages attached to the top of the device.

Independent claim 13 recites that each exhaust port is positioned on a bottom of each tube opposite the supply line. Thus, for at least the reasons discussed above with respect to claim 1, Applicant respectfully submits that claim 13 should also be allowable, as neither Newell or Nimmo teach these limitations.

	The argument has been explained in the above, thus, please see the above. 
Nimmo also does not disclose such cages, and neither discloses the specific arrangement recited for securing the cages to the present apparatus.

	Nimmo was not relied on for cages, thus, the argument is mooted. Please see the above rejection for what Nimmo was relied on for. 
 	Dependent claim 6 was rejected as being unpatentable over Newell. Claim 6 recites that the support structure comprises two spaced beams each rigidly connected to each of the tubes. Newell does not disclose this structural arrangement. In contrast, the present device is designed specifically so that one side floats while the other contacts the water bottom when transitioning either between the floating position and the submerged position, or vice versa.

	As explained in the above rejection, Newell teaches wherein the support structure comprises two spaced beams (20) each rigidly connected to each of the tubes, wherein the first beam is positioned a first distance from the first end of the tube and the second beam is positioned a second distance from the second end of the tube (see fig. 1); wherein the first distance is the same as the second distance. However, Newell is silent about wherein the first distance is longer than the second distance. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first distance is longer than the second distance, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
 	Further, Newell also teaches away from the claimed structure because it would be a disadvantage for the weight of the load of the device of Newell to be offset from the center of the device. A load offset from the center would cause instability of the device when trying to effectuate a controlled ascent/descent through the water column and/or controlled buoyancy in deep water. 

	A load offset is not being claimed, thus, applicant’s argument is mooted. In addition, this allegation of offset for Newell is without factual evidence because clearly, Newell’s device operates accordingly to control buoyancy in the water without load offset or not. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643